Case: 13-12695   Date Filed: 11/06/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12695
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:13-cv-61109-RSR



RONALD R. ADDVENSKY,

                                                            Plaintiff-Appellant.

                                  versus

JIM LNU,
Pharmacy Manager - CVS,
CVS PHARMACIES CORP,
STATE OF FLORIDA,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 6, 2013)

Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-12695     Date Filed: 11/06/2013       Page: 2 of 3


      Ronald Addvensky, proceeding pro se, appeals the sua sponte dismissal with

prejudice of his complaint brought under 42 U.S.C. § 1983 against Jim, last name

unknown, a CVS pharmacy manager, CVS Pharmacies Corporation, and the State

of Florida. The complaint was not clear in its allegations, but the district court

discerned causes of action for (1) breach of contract between Addvensky and CVS;

(2) a drug-trafficking conspiracy among Jim LNU, CVS, and the State of Florida;

(3) violation of the Equal Protection Clause; (4) discrimination against physicians

in Florida; and (5) violation of the Due Process Clause. Addvensky argues broadly

on appeal that the district court was biased and incorrect.

      Generally, if a legal claim or argument has not been briefed before this

Court, with citations to authority and parts of the record relied upon, it is deemed

abandoned and its merits will not be addressed. Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004); Fed. R. App. P. 28(a)(9)(A).

We construe pro se briefs liberally, but will not argue an appellant’s case for him.

See GJR Investments Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th

Cir.1998), overruled on other grounds as recognized in Randall v. Scott, 610 F.3d

701, 709 (11th Cir. 2010). A pro se litigant who offers no argument on an issue

abandons the issue on appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008).




                                           2
              Case: 13-12695     Date Filed: 11/06/2013      Page: 3 of 3


      Addvensky’s appellate brief offers little to go on and follows none of the

requirements of Federal Rule of Appellate Procedure 28. We cannot determine

which, if any, of the district court’s particular rulings he challenges. Accordingly,

Addvensky has abandoned any argument on appeal. See Timson, 518 F.3d at 874;

Access Now, 385 F.3d at 1330. Even if Addvensky had preserved issues for appeal,

we could discern no error in the district court’s opinion.

      For the foregoing reasons, we affirm the district court’s dismissal of

Addvensky’s complaint with prejudice.

      AFFIRMED.




                                          3